Citation Nr: 1631759	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel








INTRODUCTION

The Veteran had active duty service from March 1965 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection for bilateral hearing loss and assigned a noncompensable rating.

The Board notes that this appeal was processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board observes that the Veteran was accorded a VA examination regarding his bilateral hearing loss in December 2010, but as it has been almost 6 years since that time the Board is concerned the evidence may not accurately reflect the current nature and severity of the service-connected hearing loss.  Moreover, the evidence of record intimates this disability may have increased in severity since that time.  VA's General Counsel has indicated that when the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Indeed, in a July 2016 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's hearing may have deteriorated since he was evaluated by VA in December 2010.  Assuming the representative has some personal acquaintance with the Veteran and would be in a position to recognize this deterioration, a more current examination should be provided.  

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should also be added to the file, the Board observes that the most recent VA treatment records are dated through March 2012.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide, or authorize VA to obtain, any outstanding records of his treatment for his hearing loss disability.  All responses to VA's requests for evidence should be documented in the claims file.

2.  Obtain and associate VA treatment records relevant to his hearing loss disability from March 2012 to the present.

3.  After associating any pertinent, outstanding records with the claims file, provide an appropriate VA examination to determine the severity of the Veteran's hearing loss.  The claims file should be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss disability.  All findings and conclusions should be set forth.

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




